Title: Dominick Lynch to Tobias Lear, 4 June 1790
From: Lynch, Dominick
To: Lear, Tobias

 

Sir
New York 4th June 1790

I hope you will excuse the Liberty I take in addressing you on a subject which my Inclination wou’d lead me not to interfere in, but the wish to serve a most respectable friend induces me to intrude upon you.
Mr John Street of Fyal who in consideration of his services to American Prisoners &c. was by the Portuguese Senate for the western Islands appointed during the war American agent & Consul, at present entertains no pretentions not being a Citizen of the united States, one of his family & a near relation Mr John Street who was sent by him to this Country has been naturalized, & at present resides in Philadelphia. this Gentleman agreeable to the wishes of his Kinsman sollicits the Honor of the appointment & from the respectability of his Connections & family both in Portugal & in the Islands am sure he will at all times act with Integrity.
if not too presumptious request you will be pleased to communicate the purport of this Letter to His Excellency the President. I have the Honor to be with great respect Sir Your most obedient & most humble Servant

Dom. Lynch

